NO. 07-06-0228-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       JULY 14, 2006

                           ______________________________


                            ANTONIO MENDEZ, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,966-E; HONORABLE ABE LOPEZ, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Following a plea of not guilty, appellant Antonio Mendez was convicted by a jury of

failure to comply with sex offender registration requirements pursuant to chapter 62 of the

Texas Code of Criminal Procedure. On February 9, 2006, punishment was imposed by the

trial court at six years confinement. Appellant timely filed a motion for new trial, but did not
file a notice of appeal challenging his conviction until June 5, 2006. We dismiss for want

of jurisdiction.


       When a timely motion for new trial is filed, a defendant must file a written notice of

appeal with the trial court clerk within 90 days after the date sentence is imposed. See Tex.

R. App. P. 26.2(a)(2). The Rules of Appellate Procedure provide for a 15-day extension in

which to file the notice of appeal if it is accom panied by a motion for extension of time. Tex.

R. App. P. 26.3 & 10.5(b)(2). This Court is without jurisdiction to address the merits of an

appeal and can take no action other than to dismiss if an appeal is not timely perfected.

See Slaton v. State, 981 S.W .2d 208, 210 (Tex.Cr.App. 1998).


       Appellant’s sentence was imposed on February 9, 2006, and the motion for new trial

extended the deadline in which to file a notice of appeal to May 10, 2006. An additional

15 days was available under Rule 26.3, further extending the deadline to May 26, 2006.

By letter dated June 13, 2006, appellant’s counsel was notified that the June 5 notice

appeared untimely and directed counsel to provide an explanation by June 26, 2006. No

response was received. The untimely notice of appeal does not invoke this Court’s

jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.



                                            Don H. Reavis
                                              Justice
Do not publish.

                                               2